On Rehearing.

Per Curiam.
The brief of defendants in error in support of their petition for rehearing is so discourteous that the Attorney General and his associates made haste to deny in writing all responsibility therefor. It is hereby ordered stricken from the files.
Reluctant to hold litigants responsible for such breaches of professional ethics, the court grants to defendants fifteen days from this date in which to file herein a proper brief in support of their petition for rehearing.
Mr. Justice Allen not participating.